Case 0:20-cv-60416-AMC Document 97-90 Entered on FLSD Docket 07/09/2021 Page 1 of 9




                    EXHIBIT 90
       Case 0:20-cv-60416-AMC Document 97-90 Entered on FLSD Docket 07/09/2021 Page 2 of 9
 From:                   Lukas Sassi </O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
                         (FYDI BOHF23SPDLT)/CN=RECI P1 ENTS
                         /CN=44A8BE7EAD7C481 C98B3C04426E1 8DC9-LUKAS SASSL>
 To:                     Bruno Nowak; Amar Patel (C AND E); Sumit Malhotra; Swaroopa Gollapalli; Abhishek Agrawal
                         (CDM); Cristian Craioveanu; Abhijeet Hatekar (MSTIC); Brian Wilcox; Shubhanshi Jam
 CC:                     Nitin Kumar Goel; John Lambert (MSTIC); Helmut Kruger; Claudia Filipoaia; Pawel Partyka;
                         Frank Plawetzki; Andreas Keller; Jason Rogers
 Sent:                   5/22/2020 10:32:25 AM
 Subject:                 Re: [Proposed Next Steps] RE: Meeting Notes                       -
                                                                                            RE:   Bosch




@Amar Pate (C AND F)no worries. Please find my comments below:



       • Are they running the entire EOP and ATP stack in this testing or are they just using ATP?
            o They are currently in ramp-up
            o Focused on Exchange, they've established hybrid with centralized mail flow (CMT)
            o They're in preparation for larger mailbox moves to EXO (currently -45 mailboxes moved

              from early bird users to evaluate that everything's working well)
            o The cx continues to slowly switch the mx records pointing to EOP, starting with those who

               have a low mail volume
            o There are 420 mail-enabled domains in place

            o   This work is done in production
                Office 365 ATP Workload:

                                                    17
                                                    •A          e Users   -   MAU: 5092
                                                    eA     I     User5    -   DAU: 794




                                                                               \
                Mr                     11. Apr           A pi                    II   N/y
            0


       • And are they using live mail flow or purely pen testing right now?
            o As described above, they're using live mail flow some domains in production right now

   Swaroopa Gollapalli thanks for taking care of this:

[. .
   ]We found the root cause and working on a fix to address the issue with 7z and the underlying
nested encrypted files. Well get back on an ETA on this.

As discussed via Teams, Ioffered them the following dates:

   1. June 9th 9-lOam
   2. June 10th 10-ham
June 11th 8:30-9:30 am is not possible due to public holiday in Germany. I'll keep you posted once
they confirmed one these dates.
Feel free to invite me to the internal meetings regarding this inquiry. I'll try to participate but do not
take into account my availability     Q.




CONFIDENTIAL      -
                  ATTORNEYS' EYES ONLY                                                                    MSFT_T0C00095369
     Case 0:20-cv-60416-AMC Document 97-90 Entered on FLSD Docket 07/09/2021 Page 3 of 9
From: Bruno Nowak <bnowak@rnicrosoft. corn>
Sent: Thursday, 21 May 2020 00:29
To: Arnar Patel (C AND E) <arnarpa@rnicrosoft.corn>; Surnit Malhotra <surnitrn@rnicrosoft.corn>; Swaroopa
Gollapalli <Swaroopa.Gollapalli@rnicrosoft.corn>; Abhishek Agrawal (0DM) <abhiag@rnicrosoft.corn>; Cristian
Craioveanu <Cristian.0 raioveanu@rnicrosoft.corn>; Abhijeet Hatekar (MSTIC)
<Abhijeet. Hatekar@ micro soft. corn>; Lukas Sassl <Lukas.Sassl@rnicrosoft.corn>; Brian Wilcox
<brwilcox@rnicrosoft.corn>; Swaroopa Gollapalli <Swaroopa.Gollapalli@rnicrosoft.corn>; Abhishek Agrawal
(0DM) <abhiag@rnicrosoft.corn>; Shubhanshi Jain <Shubhanshi.Jain@rnicrosoft.corn>
Cc: Nitin Kumar Goel <Nitin.Goel@rnicrosoft.corn>; John Lambert (MSTIC) <johnla@rnicrosoft.corn>; Helmut
Kruger <helrnutk@rnicrosoft.corn>; Claudia Filipoaia <cfilip@rnicrosoft.corn>; Pawel Partyka
<Pawel. Partykarnicrosoft.corn>; Frank Plawetzki <frankpl@rnicrosoft.corn>; Andreas Keller
<Andreas.Keller@rnicrosoft.corn>; Jason Rogers <jarogersrnicrosoft.corn>
Subject: RE: [Proposed Next Steps] RE: Meeting Notes - RE: Bosch

And the answer is yes, we are. Pawel owns that engagement.


From: Arnar Patel (C AND E) <arnarpa@rnicrosoft.corn>
Sent: Wednesday, May 20, 2020 1:46 PM
To: Surnit Malhotra <surnitrn@rnicrosoft.corn>; Swaroopa Gollapalli <Swaroopa.Gollapalli@rnicrosoft.corn>;
Abhishek Agrawal (0DM) <abhiagrnicrosoft.corn>; Cristian Craioveanu <Cristian.Craioveanu@rnicrosoft.corn>;
Abhijeet Hatekar (MSTIC) <Abhijeet. Hatekar@rnicrosoft.corn>; Lukas Sassl <Lukas.Sassl@rnicrosoft. co m>;
Brian Wilcox <brwilcox@rnicrosoft.corn>; Swaroopa Gollapalli <Swaroopa.Gollapalli@rnicrosoft.corn>; Abhishek
Agrawal (0DM) <abhiag@rnicrosoft.corn>; Shubhanshi Jain <Shubhanshi.Jain@rnicrosoft.corn>; Bruno Nowak
<bnowak@rnicrosoft.corn>
Cc: Nitin Kumar Goel <Nitin.Goel@rnicrosoft.corn>; John Lambert (MSTIC) <johnla@rnicrosoft.corn>; Helmut
Kruger <helrnutk@rnicrosoft.corn>; Claudia Filipoaia <cfilip@rnicrosoft.corn>; Pawel Partyka
<Pawel. Partykarnicrosoft.corn>; Frank Plawetzki <frankpl@rnicrosoft.corn>; Andreas Keller
<Andreas.Keller@rnicrosoft.corn>; Jason Rogers <jarogersrnicrosoft.corn>
Subject: RE: [Proposed Next Steps] RE: Meeting Notes - RE: Bosch

Bruno and Pawel are on this thread.


From: Surnit Malhotra <S urn.Lin..@mcrosoit.com>
Sent: Wednesday, May 20, 2020 1:46 PM
To: Arnar Patel (C AND E) <a. ma....@,mcrosoft.com>; Swaroopa Gollapalli
<S.. o                   a.pa...@mcrosoft.com>; Abhishek Agrawal (0DM) <a.. tLa.g, mcrosoft.com>; Cristian Craioveanu
<Cnshan Craioveanu@microsolt corn> Abhijeet Hatekar (MSTIC) <Abhieet atekar@microsolt corn> Lukas
Sassl <Lu ka . S..s@mcrosoft.com>; Brian Wilcox <. .M1c...@mcrosoft.com>; Swaroopa Gollapalli
<S w.a. Lo c.i2a..Qc.... a.pa @mcrosoft.com>; Abhishek Agrawal (0DM) <a..t[.a.gmcrosoft.com>; Shubhanshi Jam
<S tiu. .ba.......... .iLn.@rncrosoit.com>; Bruno Nowak <bo..k@mcrosoft.com>
Cc: Nitin Kumar Goel <N .t1n..... .JL@mcrosoft.com>; John Lambert (MSTIC) <johnamcrosoft.com>; Helmut
Kruger <hemutk@microsolt corn> Claudia Filipoaia <cli p@microsolt corn> Pawel Partyka
<.!Ba.....Pa..y.ka.@mcrosoft.com>; Frank Plawetzki <f ía.....@mcrosoft.com>; Andreas Keller
<A. o.cl...a•sJK..lie..[cämcrosoft.com>; Jason Rogers <aroqers@mcrosoft.com>
Subject: RE: [Proposed Next Steps] RE: Meeting Notes - RE: Bosch

@Bruno is OxE engaged on Bosch?


From: Arnar Patel (C AND E)
Sent: Wednesday, May 20, 2020 12:56 PM
To: Surnit Malhotra <S. •
                        rn ..trn @rncrosoft.corn>; Swaroopa Gollapalli <SWa. o...cio.. apa.       .. mcrosoft.corn>;

Abhishek Agrawal (0DM) <abhiaqrnicrosolt corn> Cristian Craioveanu <Cristian Craioveanu@rnicrosolt corn>
Abhijeet Hatekar (MSTIC) <A......ie...t.J1::ia....ar@rncrosoft.corn>; Lukas Sassl <Luka . S..s@rncrosoft.corn>;
Brian Wilcox <b......@rncrosoft.corn>; Swaroopa Gollapalli <S..roopa....apa....@rncrosoft.corn>; Abhishek
Agrawal (0DM) <a. .r.a.g, rncrosoft.corn>; Shubhanshi Jam <S....ta. flS          .iLn.@rncrosoit.corn>
Cc: Nitin Kumar Goel <N.t1n.....ekrncrosoft.corn>; John Lambert (MSTIC) <ohnarncrosoft.corn>; Helmut


CONFIDENTIAL   - ATTORNEYS'    EYES ONLY                                                             MSFT_T0C00095370
      Case 0:20-cv-60416-AMC Document 97-90 Entered on FLSD Docket 07/09/2021 Page 4 of 9
Kruger 4eftnutk@rncrosoft.corn>; Claudia Filipoaia <Cf prncrosoft.corn>; Bruno Nowak
<b.0.0.w.a   crosoft. corn>; Pawel Partyka <Pa....Pa.....ka.@rn crosoft. corn>; Frank Plawetzki
<Ira.....@rncrosoft.corn>; Andreas Keller <A.a•    s.K.Lt [ rn crosoft.corn>; Jason Rogers
                                                        ...@
<jaroqersrn crosoft. corn>
Subject: RE: [Proposed Next Steps] RE: Meeting Notes       - RE:   Bosch

@Sumt Mahotra can you add your input to the doc please? Bosch Questions.docx

I've verified you have access.


Thank you in advance 3.

Amar


                              rn. @ rncrosoft.corn>
From: Sumit Malhotra <S ••rn .:
Sent: Wednesday, May 20, 2020 12:49 PM
To: Amar Patel (C AND E) <a.ma.a.@rncrosoft. corn>; Swaroopa Gollapalli
<Swa.roopa...Go..apa...@rncrosoft.corn>; Abhishek Agrawal (CDM) <a.. •Ia g@, rn crosoft.co rn >; Cristian Craioveanu
<C.as. La..0.0.a.. c.v.   @rncrosoft.corn>; Abhijeet Hatekar (MSTIC) <A. .r......tia..r@rncrosoft.corn>; Lukas
Sassl <Luka.....s@rncrosoft.corn>; Brian Wilcox <. . Lic...@rncrosoft.corn>; Swaroopa Gollapalli
<Swa.roopa...Go..apa...@rncrosoft.corn>; Abhishek Agrawal (CDM) <a.. •Ia g@,rncrosoft.corn>; Shubhanshi Jam
<Sbu.ta.nsb....Ja..rncrosoft.corn>
Cc: Nitin Kumar Goel <N .. Ln.....eJ@rncrosoft.corn>; John Lambert (MSTIC) <johnarncrosoft. corn>; Helmut
Kruger 4. •    jrn.....@rncrosoft.corn>; Claudia Filipoaia <C .1
                                                               ....@rncrosoft.corn>; Bruno Nowak
   0.0.w.a krn crosoft. corn>; Pawel Partyka <Pa....Pa.....ka.@rn crosoft. corn>; Frank Plawetzki
     op..@rncrosoft.corn>; Andreas Keller <A.a•s.K...Lt.[@rncrosoft.corn>; Jason Rogers
<jaroqersrn crosoft. corn>
Subject: RE: [Proposed Next Steps] RE: Meeting Notes - RE: Bosch

#2 will let Abhishek chime in. IM HO with the full suite of OATP P2 and the right best practices (should have them
                             rn..
run our 0...CA selfLEa...... .  ..nt). they should be covered for email based threats. We of course encourage
customers to take amulti-tiered approach to security across end points and identity.

#5
     a. Detailed detonation report - @Shubhansh and           Swaroopa can update based on what we have in product
        today, for files, and what is coming in early Fe with the OC richness, for files and URLs. Under NDA, we can
        walk through mocks et al.
     b. Available in product today with adm...o......bm...s.... - and customers can also trigger these from hunting.
     c. What is the specific scenario? Ibelieve Prudential brought up something similar with Amar/me previously....
     d. Custom detections: Available through MTP advanced hunting today - e..gb .................be ........xteto OAT
        P2 and ES customers in June.
            a. Can also do this via Threat Trackers and Saved Queries in Threat Explorer though Advanced Hunting
               provides more flexibility...
     e. Hunting capabilities through detonation results - on Fe roadmap. @Shubhansh can help.


From: Amar Patel (C AND E)
Sent: Wednesday, May 20, 2020 12:00 PM
To: Swaroopa Gollapalli <SWa.o.....ftL@rncrosoft.corn>; Abhishek Agrawal (CDM)
<•a..tLa.grn crosoft. corn>; Cristian Craioveanu <C...tja.0.0a.. c.v. n.u.@rn crosoft. corn>; Abhijeet Hatekar
(MSTIC) <A .r..le.....tiate.r@rncrosoft. corn>; Lukas Sassl <L: .     ka....as ..t@rncrosoft. corn>; Brian Wilcox
<•b. Lc.  ..@rncrosoft.corn>; Swaroopa Gollapalli <S..ro...a....@rncrosoft.corn>; Abhishek Agrawal
(CDM) <a..tLa.     qrncrosoft.corn>; Sumit Malhotra <S urn .:rnrncrosoft.corn>
Cc: Nitin Kumar Goel <N .. Ln.oeJ@rncrosoft.corn>; John Lambert (MSTIC) <johnarncrosoft. corn>; Helmut
Kruger 4.ern.....@rncrosoft.corn>; Claudia Filipoaia <c .     1..p@rncrosoft.corn>; Bruno Nowak
                                                               .

<•b..o..w.a .@rni crosoft. corn>; Pawel Partyka <Pa •••e..Pa.LY.
                                                               ka.@rni crosoft. corn>; Frank Plawetzki
<f•[a.....@rncrosoft.corn>; Andreas Keller <A.e.a•s.K...Lt.[@rncrosoft.corn>; Jason Rogers
<aroqersrn crosoft. corn>


CONFIDENTIAL    - ATTORNEYS'     EYES ONLY                                                           MSFT_T0C00095371
     Case 0:20-cv-60416-AMC Document 97-90 Entered on FLSD Docket 07/09/2021 Page 5 of 9
Subject: [Proposed Next Steps] RE: Meeting Notes                   -   RE: Bosch
Importance: High

Moving abunch of folks to CC so we get clear on responders

@[....ukas Sass,

Thanks for following up on the action to provide the list of questions. Some clarifying questions                       -   sorry if answered
previously
    • Are they running the entire EOP and ATP stack in this testing or are they just using ATP?
    • And are they using live mail flow or purely pen testing right now?

To All,

This seems like an overall Office 365 protection discussion now that spans Abhishek and Summit's areas. Let's
collaborate/collect input here: Bosch Questions. docx
    • ASwaroopa GoapaH, can you please discuss 1with Cristian, Abhi, Nitin to formulate aperspective?
    •A                              @Surnt Mahotra, Bosch is a$300 Million account cutting over. Can you
       please consider how to answer 2and 5below?
    • For 3and 4, Ican take acrack at that but if @Crsflan Craoveanu or@Abheet Hatekar (MSC) have
       input, please little 'r' me
    • @Swaroopa GollapallI and @E:3ran Wilcox can we look at the iron proposed plan to draft an answer to 6?

Step 1is getting input into the doc to start building our story back to the customer. By end of week if possible?

Thank you,
Amar


From: Lukas Sassl <JL...u.ka.s.,S as s@mcrosoft.com>
Sent: Tuesday, May 19, 2020 5:49 AM
To: Amar Patel (C AND E) <a. ma....@,mcrosoft.com>; Swaroopa Gollapalli
<Sw.        ..... a.pa...@mcrosoft.com>; Helmut Kruger 4 ..!Lrn...@crosoft
    a. Lo......                                                     m      .co>;
                                                                             m Abhishek Agrawal (C DM)
<abhiaqmicrosolt corn> Claudia Filipoaia <cflp@mIcrosolt corn> Cristian Craioveanu
<Cnshan Craioveanu@microsolt corn> Abhijeet Hatekar (MSTIC) <Abhieet latekar@microsolt corn> Bruno
Nowak <b.0.0.w.a k@mcrosoft.com>; Pawel Partyka <Pae..Pa.....ka.@,mcrosoit.com>; Frank Plawetzki
<fra.nkmcrosoft.com>; Andreas Keller <A...re...sJK..11e..mcrosoft.com>
Cc: Nitin Kumar Goel <N. t1n..... .JL@mcrosoit.com>; John Lambert (MSTIC) <johnamcrosoft.com>
Subject: Re: Meeting Notes RE: Bosch -




Hello team,


we just received the key questions from customer Bosch:

    1.    What is the main focus of the Detonation Chamber?
              a. Detect comnditv Malw are and widespread malicious mails (e.g. Entet) which traditional Antivirus products doesnt
                   detect vet
              b. Protection against advanced /more sophisticated unknown malw are. which is prepared and send to individual targets

    2.    Does Microsoft consider the 0365 email protection infrastructure as sujificienit or is it considered as base protection and it is
          recommended to implement additional email security controls for acompany like Bosch'?

    3.    Our tests revealed flaws whicliwe saw covered by other vendors back in 2014 when we did aSandbox PoC already. We were
          surprised to see that such trivial methods like asimple sleep could evade the detection. Are there plans to improve anti
          sandboxing evading techniques (and not only fixing the findings)'?

    4.    Why is anlP-address range used whicliis easily attributable to Microsoft'?

    5.    For hicidenit Response. Threat Detection and Threat Hunting we miss quite alot of features. Are there any plans to integrate
          features like:


CONFIDENTIAL       -   ATTORNEYS' EYES ONLY                                                                                  M5FTT0C00095372
     Case a.0:20-cv-60416-AMC           Document 97-90 Entered on FLSD Docket 07/09/2021 Page 6 of 9
               Detailed detonation report
              b.   Ability to check the result ofa file which was not classified as malicious
              c.   Custom TI iitegration (e.g. through Yara. MISP)
              d.   Custom detection rule implementation
              e.   Html Capabilities to search through detonation results (also for as clean classified files) for aspecific Muitex. an
                   external IP address, involved Registry Keys. etc.

    6.    Detonation chamber roadniap in general




I'll also send you the samples which they used for evasion testing.

Thanks,
/Lukas

From: Lukas Sassl <1u..as .J[@rncrosoit.corn>
Sent: Wednesday, 6May 2020 16:37
To: Amar Patel (C AND E) <a.uaa.....@rncrosoft.corn>; Swaroopa Gollapalli
<Sa.Lo....a.pa...@rncrosoft.corn>; Helmut Kruger                      <.r.
                                                             .!Lm...@rncrosoft.corn>; Abhishek Agrawal (0DM)
<abhiaqrnicrosolt corn> Claudia Filipoaia <cflp@rnIcrosolt corn> Cristian Craioveanu
<Cnshan Craioveanu@rnicrosolt corn> Abhijeet Hatekar (MSTIC) <Abhieet latekar@rnicrosolt corn> Bruno
Nowak <b.0.0.ak@rncrosoft.corn>; Pawel Partyka <Pa....fa........@,rncrosoit.corn>; Frank Plawetzki
<fra.....@rncrosoft.corn>; Andreas Keller <A. o. .
                                                 re.JK..lie.
                                                           .[@rncrosoft.corn>
Cc: Nitin Kumar Goel <N.t1n.J.c..eJkrncrosoft.corn>; John Lambert (MSTIC) <ohnarncrosoft.corn>
Subject: Re: Meeting Notes - RE: Bosch

Hi all,

just wanted to let you know that we expect another delay due to COVID-19 and short-time work at
Bosch in Germany.
  A. aa.
       .IP .te............ ...N...P.... E) can you propose adate for the last week in May?
The idea is to suggest this to the customer and ask them to submit their questions at least one week
in advance.

Thanks,
/Lukas

From: Amar Patel (C AND E) <a.aLa.....@rncrosoit.corn>
Sent: Friday, 24 April 2020 19:41
To: Lukas Sassl <1 . a.a,s .J[@rncrosoft.corn>; Swaroopa Gollapalli <Saro..........a.!iL@rncrosoft.corn>;
Helmut Kruger <hernutk@rnicrosolt corn> AbhishekAgrawal (CDM) <abhiaqrnicrosolt corn> Claudia Filipoaia
<c1thprnicrosolt corn> Cristian Craioveanu <Cnshan Craioveanu(rnicrosolt corn> Abhijeet Hatekar (MSTIC)
<A........t±ia .
               te.r@rncrosoft.corn>; Bruno Nowak <b..o..ak@rncrosoft.corn>; Pawel Partyka
<Ba.e..JBa....@rncrosoft.corn>; Frank Plawetzki <f ía.....@rncrosoft.corn>
Cc: Nitin Kumar Goel <N .t1n.J.c.. .JL@rncrosoit.corn>; John Lambert (MSTIC) <johnarncrosoft.corn>
Subject: RE: Meeting Notes - RE: Bosch

Thanks for the update. Just let know when to re-engage.


From: Lukas Sassl <l u.a . Sas .I@ rncrosoit.corn>
Sent: Friday, April 24, 2020 8:18 AM
To: Swaroopa Gollapalli <. .      Wa.[0...      ap. It@ rncrosoft.corn>; Helmut Kruger               <.r.
                                                                                          .!Lni..y. .@ rn crosoit.co rn >;
Amar Patel (C AND E) <a.uia..a@rncrosoft.corn>; AbhishekAgrawal (CDM) <a. .                           .r
                                                                                       a. g,rncrosoft.corn>; Claudia
Filipoaia <cli prnicrosolt corn> Cristian Craioveanu <Cnshan Craioveanurnicrosolt corn> Abhijeet Hatekar
(MSTIC) <A          .t.J1:ia.te. r@, rncrosoft.corn>; Bruno Nowak <h00.ak@rncrosoft.corn>; Pawel Partyka
<Ba. •e.. Pa.j.y@rncrosoft.corn>; Frank Plawetzki <f ra.....@rncrosoft.corn>
Cc: Nitin Kumar Goel <N .t1n.J.c..       .JL@rncrosoft.corn>; John Lambert (MSTIC) <johnarncrosoft.corn>

CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                         MSFT_T0C00095373
     Case 0:20-cv-60416-AMC Document 97-90 Entered on FLSD Docket 07/09/2021 Page 7 of 9
Subject: Re: Meeting Notes    -       RE: Bosch

Hi team,


we've got feedback from the customer. Due to COVID-19 and short-time work at Bosch, it'll take a little
bit longer for them to provide the key questions. They also agreed to send us the samples which they
used to test Isurvive detonation chamber.


They estimate that it will probably take until mid-May. We'll keep you posted.


Thanks,
/Lukas

From: Lukas Sassl <[....ukas.,Sasskärncrosoft.,corn>
Sent: Wednesday, 15 April 2020 21:22
To: Swaroopa Gollapalli <SWa.o...cio....p.      rncrosoft.corn>; Helmut Kruger 4..!Lm....@rncrosoft.corn>;
Amar Patel (C AND E) <a.oaa..a@rncrosoft.corn>; AbhishekAgrawal (0DM) <a. .            .r
                                                                                 a.g,rncrosoft.corn>; Claudia
Filipoaia <cli p@rnicrosolt corn> Cristian Craioveanu <Cnshan Craioveanu@rnicrosolt corn> Abhijeet Hatekar
(MSTIC) <A.bUeet.Hatekar@rncrosoft.corn>; Bruno Nowak <bop.        .krncrosoft.corn>; Pawel Partyka
<B a.e..Pa...ka.@rncrosoft.corn>
Cc: Nitin Kumar Goel <N. t1n..... .JL@rncrosoft.corn>; John Lambert (MSTIC) <johnarncrosoft.corn>
Subject: Re: Meeting Notes RE: Bosch
                              -




Hi Swaroopa,

I'll ask them to provide the full samples. Will keep you posted.

Thanks,
/Lukas

Get Outl
       ook for 10S

From: Swaroopa Gollapalli <S..roopa.....a.pa....@rncrosoft.corn>
Sent: Wednesday, April 15, 2020 8:49:16 PM
To: Helmut Kruger <he......rncrosoft.corn>; Amar Patel (C AND E) <a.aLa..parncrosoft.corn>; Lukas Sassl
<Lu •a.S..s@rncrosoft.corn>; Abhishek Agrawal (0DM) <a. .r. a.g, rncrosoft.corn>; Claudia Filipoaia
<clthp@rnicrosolt corn> Cristian Craioveanu <Crishan Craioveanu@rnicrosolt corn> Abhijeet Hatekar (MSTIC)
<A........t±ia .
               te.r@rncrosoft.corn>; Bruno Nowak       <b.0.0.w.ak@rncrosoft.corn>;   Pawel Partyka
      e..Pa...ka.@rncrosoft.corn>
Cc: Nitin Kumar Goel <N.t1n.....eJkrncrosoft.corn>; John Lambert (MSTIC) <ohnarncrosoft.corn>
Subject: RE: Meeting Notes RE: Bosch
                                  -




Thanks for the tip Helmut. We've internally discussed and concluded that the full samples will be helpful if it's
possible to get them.

Thanks,
Swaroopa


From: Helmut Kruger <he.Lm....@rncrosoft.corn>
Sent: Wednesday, April 15, 2020 10:21 AM
To: Amar Patel (C AND E) <a.ma.pa.@,rncrosoft.corn>; Lukas Sassl <LuS...it@rncrosoft.corn>; Abhishek
Agrawal (0DM) <abhiaqrnicrosolt corn> Claudia Filipoaia <cliprnicrosolt corn> Swaroopa Gollapalli
<Swaroopa Go apa k@rnicrosolt corn> Cristian Craioveanu <Crishan Craioveanu@rnicrosolt corn> Abhijeet
Hatekar (MSTIC) <A........t.J1:ia.te.r@rncrosoft.corn>; Bruno Nowak <b.o..k@rncrosoftcorn>; Pawel Partyka
<Ba.e..Pa..y.ka.@rncrosoftcorn>
Cc: Nitin Kumar Goel <N. t1n..... .JL@rncrosoftcorn>; John Lambert (MSTIC) <johnarncrosoft.corn>



CONFIDENTIAL   -   ATTORNEYS' EYES ONLY                                                                 MSFT_T0C00095374
       Case 0:20-cv-60416-AMC Document 97-90 Entered on FLSD Docket 07/09/2021 Page 8 of 9
Subject: RE: Meeting Notes -RE: Bosch

With respect to the question if we need samples for the presumed weaknesses described in the customer's
document (attached for example to https IIrnsIt twc visuastudio corn/Sonar%2O ndinq%2O nvestiqations
/.......work ....a. .e.......9.5.. )I've just detected that it already contains PS Snippets that illustrate how some of them can
 be exploited.

Like

I
nvoke-WebRequest -Uri .-    "h   ....   .lia...............   .?[°.. rna.on'   -OutFile ip.json

if((Get-Content -Raw -Path ip.json            I
                                              ConvertFrom-Json).ip -like           40 .94*)
{# Do nothing }
else
{# Execute Malware }

And

if ((Get-Wi nEvent -Fi lterH ashtable @{logname='System'; id= 1074}) .
                                                                     Message -like                *Wl N-5E070059A LR*)

{# Do nothing }
else
{# Execute Malware }

These are the simple cases, others might be more complex.
Of course, the question is still how they got this code executed from within their test messages at all.
Maybe, full samples are still required to get this question answered.

Best regards
-helmut


From: Amar Patel (C AND E) <a.oaa.rpa@rncrosoft.corn>
Sent: Mittwoch, 15. April 2020 19:02
To: Helmut Kruger <he......@rncrosoft.corn>; Lukas Sassl <Lu........I@rncrosoit.corn>; Abhishek Agrawal
(0DM) <abhiaqrnicrosolt corn> Claudia Filipoaia <cflp@rnIcrosolt corn> Swaroopa Gollapalli
<Swaroopa Oo apa @rnicrosolt corn> Cristian Craioveanu <Cristian Craioveanu@rnicrosolt corn> Abhijeet
Hatekar (MSTIC) <Abheet.Hatekarärncrosoft.corn>; Bruno Nowak <b.op.      .krncrosoft.corn>; Pawel Partyka
<Ba.e..Pa... •a.@rncrosoft.corn>
Cc: Nitin Kumar Goel <N .t1n......JL@rncrosoft.corn>; John Lambert (MSTIC) <johnarncrosoft.corn>
Subject: Meeting Notes -RE: Bosch

Bosch is a$300 Million account. They just bought ATP and are in the process of cutting over. We passed with
flying colors in pre-sales. The team that is testing now is essentially a"red team" doing additional poking around to
further understand ATP capabilities.

    1. Lukas/Helmut
           a. Have asked the customer for key questions they have. Once they receive they'll pass on to us
           b. Will get us the tenant IDs so we can monitor quality in their tenant
    2. Swaroopa will consult Abhi/Cristian on whether we want samples for the PDF assessment. If so, she'll pass
       on the ask to Lukas/Helmut
    3. With (1) and (2), Sonar Team will work with Lukas/Helmut to prepare for acall with the customer
    4. Attendees will include at least myself, Claudia and an evasion expert from our team —TBD which engineer.
    5. In general the talk track may include
           a. Addressing their questions
           b. Covering the contents of the PDF file to resolve the items
           c. Discuss how we approach evasion to instill confidence
                            i. Broad strokes on our evasion testing suite
                          ii. General hardening —things we do in broad strokes



CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                             MSFT_T0C00095375
      Case 0:20-cv-60416-AMC     Document 97-90 Entered on FLSD Docket 07/09/2021 Page 9 of 9
                     1. Making VMs look like victim machines
                              2.
                               Conditional use of IP anonymization
                              3.
                               Proactive (expected exploitation) vs. reactive work (real threats)
                             iii.Nuances
                              1.
                               IP can't route 100% because attackers will black list
                                        -




                              2.
                               Sleep lengthy delays in holding content delays emails which creates other problems in
                                                 -




                               the experience
           d. Layered defense of ATP. If detonation misses, there are still other measures to detect and remove
              from inbox.            hsg[awaC[)M, could use your help in telling the layered defense story
                            i.    Plans for parts of stack to consume signal from detonation
                          ii. Time ofClick
                        iii. ZAP

I'll need leads in R2/D2 to engage to prepare for this call.

Thanks,
Amar



    Original Appointment
From: Amar Patel (C AND E)
Sent: Monday, April 13, 2020 11:52 AM
To: Amar Patel (C AND E); Helmut Kruger; Lukas Sassl; AbhishekAgrawal (CDM); Claudia Filipoaia; Swaroopa
Gollapalli; Cristian Craioveanu; Abhijeet Hatekar (MSTIC); Bruno Nowak; Pawel Partyka
Cc: Nitin Kumar Goel
Subject: Bosch
When: Wednesday, April 15, 2020 9:00 AM-9:30 AM (UTC-08:00) Pacific Time (US & Canada).
Where: Microsoft Teams Meeting

Sorry folks   -   hard to find afull hour. Hope folks can have flexibility to make this work. Context attached.



You're invited to join a Microsoft Teams meeting.


,din on l
        ine now
Video conferencing, screen sharing, and more.


Or join by phone (audio only)
+ 1425-616.-O754893 8
                    .55762 .
                           #                         United States, Seattle
(866) 679-9995,,893855762#                       (Toll-free)
Phone Conference ID: 893 855 762#
Ei.n
   •da    a.nu.mb..      I          ..tE..!..N


HeJ   IMeetLn.g    options




CONFIDENTIAL       -   ATTORNEYS' EYES ONLY                                                               MSFT_T0C00095376
